Citation Nr: 0731551	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-31 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from February 24, 2003, the date of 
receipt of the veteran's original claim.  38 C.F.R. 
§ 3.400(b)(2)(i).  By rating action in August 2005, the RO 
assigned an increased rating to 50 percent, effective from 
the same date.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD are not shown to be productive of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.126, 4.130, Part 4, 
including Diagnostic Codes 9411-9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

In this regard, the veteran's current appeal is for higher 
initial evaluation for his PTSD.  The RO issued a statement 
of the case in August 2005, and provided the veteran with 
pertinent criteria for establishing a higher initial 
evaluation under the rating criteria for mental disorders.  
Thus, the Board finds that VA complied with the procedural 
requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. 
§ 3.103(b).  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA medical records identified by him have been obtained 
and associated with the claims file.  The veteran was 
examined by VA during the pendency of this appeal and was 
afforded an opportunity for a personal hearing, but declined.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation sole on the basis of social impairment.  
38 C.F.R. § 4.126(b).  

As noted above, this appeal arises from an original claim for 
compensation benefits and a July 2004 rating decision which 
granted service connection for PTSD and an August 2005 RO 
decision that assigned a 50 percent evaluation, effective 
from February 24, 2003, the date of receipt of the veteran's 
claim.  38 C.F.R. § 3.400(b)(2)(i) (2007).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Where PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  

Factual Background

In reviewing the evidence, the Board notes that the veteran's 
psychiatric symptomatology and the findings on the June 2004 
VA psychiatric examination, and the several outpatient VA 
psychiatric evaluations, particularly in January and April 
2003, were not materially different and reflected significant 
social and occupational impairment due primarily to PTSD.  

A VA psychiatric evaluation in January 2003 was conducted 
primarily for the purpose of determining whether the veteran 
met the criteria for a diagnosis of PTSD.  At that time, the 
veteran reported that he was employed full-time for a 
Juvenile Corrections facility as a psychologist, but was 
having difficulty at work due to a shift in priorities of 
care at the facility.  He reported that he was eligible for 
retirement in March 2003 and would retire in mid-March.  The 
veteran reported increased depression, markedly diminished 
interest and pleasure, feelings of inappropriate guilt, and 
diminished concentration most everyday since his father died 
in December 2003.  He denied recurrent thoughts of death or 
suicide, or any symptoms of mania or hypomania.  The veteran 
reported a history of one panic attack, but denied any 
symptoms of obsessive compulsive disorder.  He reported 
attentional difficulties and had difficulty sustaining 
attention to tasks or conversations and was easily distracted 
by extraneous stimuli.  He had difficulty falling and staying 
asleep; feelings of detachment and estrangement, and 
restricted range of affect.  

On mental status examination, the veteran was disheveled in 
appearance and reported suspiciousness associated with his 
work in corrections, but was otherwise alert and fully 
oriented.  He denied any hallucinations, paranoia, thought 
insertions, withdrawal, broadcasting, or blocking.  His 
thought processes were coherent and goal directed, his 
similarities were abstract to a high degree, and his proverbs 
were abstract.  He could recall five out of five items 
immediately and two of five at five minutes.  His remote 
recall was not intact to presidents.  His judgment was 
intact, and he had partial insight to structured questions.  
The diagnoses included PTSD and major depression.  The Global 
Assessment of Functioning (GAF) score was 55 for the past 
year and current.  

On a VA mental health primary intake evaluation at Kansas 
City VAMC in April 2003, the veteran reported that he was 
depressed, bummed out, and agitated because he and his 
siblings were closing out their father's estate and packing 
everything up for an estate sale.  He estimated his mood as a 
5 on a scale of 0 to 10.  He denied any suicidal or homicidal 
ideations, auditory or visual hallucinations, delusions, 
feelings of helplessness/hopelessness/worthlessness, or 
increased irritability.  He denied any history of 
aggressive/assaultive behavior, lack of initiative or lack of 
interests.  He reported crying spells while packing up his 
father's belongings and decreased concentration and 
ruminating thoughts regarding his family, especially since 
his father's death.  He said that he was able to handle his 
PTSD symptoms fairly well until the war in Iraqi started, and 
that he has had to consciously stop himself from watching the 
reports on TV.  He reported improvement in his sleeping since 
retiring in March, and said that he was sleeping eight hours 
a night, but felt that he was a light sleeper.  His typical 
day included, spending time with his girlfriend helping with 
yard work or household tasks, or driving to his father's home 
and helping his siblings prepare the house for sale.  He 
enjoyed fishing and going to a lake, and sometimes played 
tennis or golf.  

On VA psychiatric evaluation on the same day in April 2003, 
the veteran reported essentially the same symptoms as 
described above.  He reported that his mood was "a little 
down" and rated it a 5/10.  Intercurrent stressors included 
the recent death of his father, his retirement and recent 
relocation to another city, and financial problems.  On 
mental status examination, the veteran was disheveled and 
appeared a little older than his stated age wearing a 
baseball cap and casual clothing.  His behavior was calm and 
he was cooperative with good eye contact.  His speech was 
normal in rate, rhythm and volume, and his affect was mood 
congruent with restrictive range.  There was some decreased 
concentration and attention, but there was no evidence of 
suicidal or homicidal ideations, delusional thinking, or 
obsessional or compulsive behavior.  He had a history of one 
panic attack and denied any auditory or visual 
hallucinations.  His thought processes were linear and goal-
directed, and he was alert and well oriented.  His judgment 
and insight were fair.  The diagnoses included depressive 
disorder, not otherwise specified, attention deficit 
hyperactivity disorder, PTSD, and rule out cognitive 
disorder.  The GAF score was 53.  

When examined by VA in June 2004, the examiner indicated that 
the claims file was reviewed and included a detailed 
description of the veteran's medical history and life 
experiences.  The veteran reported that he had a bass boat 
and enjoyed fishing, and that he had a girlfriend.  He said 
that he was resistant to his girlfriend's desire to get 
married and felt that it would be a big adjustment for him 
being that he lived alone for several years.  The veteran 
reported that he had been on several antidepressants which he 
felt had lessened his depression, but that they produced a 
"numbing" effect.  

On mental status examination, the veteran appeared 
disheveled, but was cooperative and interacted well during 
the interview.  He had good eye contact, his affect was flat 
to blunted, and his mood was congruent.  His flow of thought 
was goal directed, with no bizarre communications or 
ideations.  He had no delusions or hallucinations and denied 
any suicidal ideations.  He was able to maintain minimum 
personal hygiene and other basic activities of daily living.  
He had no memory loss or impairment, either short or long 
term, and no excessive or ritualistic behavior.  His rate and 
flow of speech was relevant, logical, and non-obscured.  The 
veteran did not describe any panic attacks, and none was 
noted during the interview.  His mood was difficult to 
determine, but appeared sad and was probably a 3/10.  The 
veteran reported difficulty falling asleep and multiple 
awakenings that leave him tired the next day.  He had no 
impaired impulse control.  The veteran reported recurrent 
nightmares, avoidance behavior, affective numbing towards 
others, startled response, and had disillusionment and 
demoralization about the war in Iraq and America's role in 
it.  His symptoms occurred once to twice a week and were of 
moderate severity.  The diagnosis was PTSD, and the GAF score 
was 58.  

The examiner commented that the GAF score was assigned based 
on the veteran's moderately severe symptoms of PTSD with a 
flat, blunted affect.  The veteran had moderate difficulty in 
social functioning and a desire to be alone and withdrawn.  
He also had difficulty with concentration, which the veteran 
described as an inability to focus.  The examiner stated that 
he disagreed with the prior diagnosis of Attention Deficit 
Hyperactivity Disorder and noted that there was no history of 
any symptoms or manifestations to support the diagnosis.  
Therefore, he believed that the veteran's treatment with 
amphetamines was unnecessary.  

Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment because of his 
service-connected PTSD to disrupt his performance of 
occupational tasks to the extent set forth in the rating 
criteria described above for a higher evaluation of 70 
percent or greater.  38 C.F.R. § 4.130 (2007).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2007).  

After reviewing all the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
does not more closely approximate the criteria for a 70 
percent schedular rating or higher, since service connection 
was established.  

In this case, the veteran's reported symptomatology includes 
primarily nightmares, startled response, social isolation, 
and depression.  The VA examination and outpatient reports 
during the pendency of this appeal showed that he was 
cooperative and well oriented, and that his thought processes 
were relevant, coherent, goal-directed, and organized.  His 
speech was clear and there were no signs or symptoms of 
psychosis or delusional thinking.  The veteran never 
displayed any evidence of disorientation or more than mild 
impairment of memory.  That is not to say that the veteran is 
not impaired by his PTSD.  Rather, the clinical notes showed 
that he has been able to manage his underlying psychiatric 
symptoms.  

Moreover, there is no evidence of any obsessional rituals or 
illogical, obscure or irrelevant speech.  The veteran does 
not have suicidal ideations; near-continuous panic affecting 
the ability to function independently; impaired impulse 
control; spatial disorientation, or neglect of personal 
appearance and hygiene.  While the various examination 
reports noted that the veteran was disheveled, there was no 
evidence of any impairment in his ability to maintain good 
personal hygiene or to take care of his daily needs.  

In his substantive appeal, received in September 2005, the 
veteran asserted that he believed that his PTSD warranted a 
70 percent evaluation, primarily because of near continuous 
depression and that he is withdrawn and socially isolated, 
living in a small house on a lake in a rural area.  He said 
that he had not seen his girlfriend in three months and that 
his siblings had never visited him.  He also reported that he 
had difficulty adapting to stressful situations, like work, 
and maintaining effective relationships.  

In this regard, the Board notes that the veteran worked for 
over 26 years as a psychologist for juvenile corrections 
facilities and was reported to have had a good work ethic and 
completed his responsibilities despite the stresses of his 
job.  (See supervisor's statement, received in February 
2003).  As to his relationships, the outpatient notes 
indicate that he has a good relationship with his siblings 
and has had a girlfriend for several years.  

The Board does not dispute the fact that the veteran has 
significant symptoms associated with his PTSD.  However, the 
fact that he lives in a remote, rural area and does not 
interact with people on a daily basis does not entitle him to 
a higher evaluation simply by reason of social isolation.  In 
fact, VA regulations provide that a rating will not be 
assigned "solely on the basis of social impairment."  
38 C.F.R. § 4.126(b).  The veteran is apparently an avid 
fisherman; reported that he interacts with other fisherman; 
drives himself to his VA medical appointments every couple of 
months, and has maintained a relationship with his 
girlfriend.  Furthermore, there is no objective evidence of 
significant impairment in his judgment, relationships, or 
thinking.  As to any impairment with work, the veteran is 
retired.  However, given the clinical findings from the VA 
evaluations, his educational background, and the fact that he 
worked full-time until he retired without any reported lost 
time at work because of psychiatric problems suggests that 
any impairment in his employability is not more severe than 
reflected in the 50 percent evaluation currently assigned.  

In this case, the psychiatric reports have consistently 
assigned GAF scores ranging from 53 to 58 during the pendency 
of his appeal.  The Board notes that a GAF score of 45 
current and 40 for the past year was rendered on a VA 
outpatient note in December 2002.  However, the clinical note 
did not include any mental status findings or analysis of the 
facts.  The report was an initial assessment and was based 
entirely on the veteran's self-described history.  The 
veteran subsequently underwent a comprehensive VA psychiatric 
evaluation in January 2003, at which time the psychiatrist 
assigned a GAF score for the current and past year of 55.  
Therefore, the Board finds that the GAF score on the December 
2002 outpatient note was significantly outside the range of 
all the other scores of record and is of limited probative 
value.  

The GAF score is an indicator of the examiner's assessment of 
the individual's overall functioning.  A GAF score between 51 
to 60 contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
American Psychiatric Association Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

Taking the GAF scores into consideration with all the 
pertinent evidence of record, including the veteran's 
relatively moderate symptoms of PTSD, the Board does not find 
that the overall disability picture reflected in the evidence 
more nearly approximates the requirements for an evaluation 
in excess of 50 percent.  

The record shows no findings or objective evidence of any of 
the criteria required for a 70 percent evaluation.  There was 
no evidence of any symptoms such as thought disorder, 
psychosis, suicidal ideation, obsessional rituals, near-
continuous panic, impaired intellectual functioning, or 
impaired judgment.  The VA evaluations and outpatient notes 
showed the veteran's thought processes were goal directed, 
logical, and coherent.  Clearly, the evidence shows reduced 
reliability and some problems with interpersonal 
relationships.  However, the evidence does not suggest that 
his PTSD symptoms are of such severity to warrant a rating of 
70 percent or higher.  Accordingly, the Board concludes that 
the veteran does not meet or nearly approximate the level of 
disability required for a rating in excess of 50 percent from 
the initial grant of service connection.  


ORDER

An initial evaluation in excess of 50 percent for PTSD is 
denied.  




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


